Citation Nr: 1449802	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disability, including degenerative arthritis.  

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disability, including degenerative arthritis.  

3.  Entitlement to service connection for a cervical spine disability, including degenerative arthritis.  

4.  Entitlement to service connection for a lumbar spine disability, including degenerative arthritis.  

5.  Entitlement to service connection for a right leg disability, including degenerative arthritis.  

6.  Entitlement to service connection for a right elbow disability, including degenerative arthritis.  

7.  Entitlement to service connection for bilateral (left and right) arm disability, including degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

This appeal was entirely processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The claims of entitlement to service connection for a right leg disability, a right elbow disability, and a disability affecting the arms, require further development before being decided on appeal.  So the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and fully deciding the remaining claims for residuals of cervical and lumbar spine injuries.


FINDINGS OF FACT

1.  In an unappealed August 2005 decision, the RO earlier considered and denied service connection for a cervical spine injury and a lumbar spine injury.

2.  Evidence since added to the record, however, was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate these claims and raises a reasonable possibility of substantiating them.

3.  Indeed, the most probative, meaning most competent and credible, evidence of record indicates these claimed cervical and lumbar spine disabilities, which have been variously diagnosed, are as likely as not the result of the Veteran's military service, certainly, even if involving a pre-existing congenital disease, nonetheless were chronically worsened by trauma he sustained during his service so as to, in turn, have resulted in additional disabilities.



CONCLUSIONS OF LAW

1.  The August 2005 rating decision earlier considering and denying service connection for a cervical spine injury and a lumbar spine injury is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Furthermore, especially when resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for these variously diagnosed cervical and lumbar spine disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Since the Board is reopening and then granting these claims for service connection for cervical and lumbar spine disabilities, and remanding the remaining claims for additional development, there is no need to discuss at this juncture whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA.  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This includes in terms of apprising the Veteran of the specific reasons that his claims of entitlement to service connection for cervical and lumbar spine disabilities were previously denied because the Board is reopening and granting these claims, regardless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Analysis

1.  New and Material Evidence

Because the RO previously considered and denied these claims in an August 2005 rating decision, and the Veteran did not initiate an appeal of that decision, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  Consequently, there has to be new and material evidence since that decision to reopen these claims and warrant further consideration of them on their underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

That August 2005 rating decision denied these claims because the evidence then of record did not tend to establish the Veteran had a chronic cervical or lumbar spine disability as a result or consequence of his service.

So that decision marks the starting point for determining whether there is new and material evidence to reopen these claims.  The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purpose of determining whether it is new and material, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence cannot be cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language in the post-VCAA version of 38 C.F.R. § 3.156(a) creates a "low threshold", with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  In Shade the Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court emphasized that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by obtaining an opinion, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with this opinion.

The Board finds that the newly-received evidence since the August 2005 rating decision, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's cervical and lumbar spine disabilities.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, private and VA medical records since obtained reflect various current diagnoses of cervical and lumbar spine disorders.  In addition, he provided a December 2007 letter from a private physician, Dr. Lo, M.D., who indicated it is as likely as not that the Veteran's ongoing neck (i.e., cervical) and back (i.e., lumbar) problems are a result of the injuries and impact sustained in the fall from the roof of a 2-story building while he was on active duty in the military.  This doctor based his opinion on both a review of the records concerning the Veteran's service and his subsequent history of recurrent neck and back problems.  Thus, this private medical opinion provides the required correlation between the Veteran's injury in service, in the fall, and his current cervical and lumbar spine disabilities.

This additional evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate these claims and raises a reasonable possibility of substantiating them.  Therefore, this evidence is new and material and resultantly sufficient to reopen these claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a).

2.  Service Connection

Primarily because of this new and material evidence relating the Veteran's cervical and lumbar spine disabilities to the fall he sustained in April 1979, during his military service, the Board finds that he has established his entitlement to service connection for these claimed disabilities.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record, including the service treatment records (STRs), post-service private and VA medical records, the report of a VA examination and the December 2009 opinion by the private physician, Dr. Lo, taken together, at the very least place the evidence in a state of relative equipoise, meaning just as supportive of the claims for cervical and lumbar spine disabilities as against them.  In this circumstance the claims must be granted.  38 C.F.R. § 3.102.

The STRs clearly confirm the Veteran fell from approximately a 15-to-20 foot building during his service and resultantly fractured his right ankle.  Indeed, service connection already since has been granted for the consequent right ankle disability.  But he also attributes his cervical and lumbar spine disabilities to that same trauma.

The post-service medical evidence indicates has been variously treated for and diagnosed with cervical spine disabilities, including cervical spondylosis with myelopathy and radiculomyelopathy, cervicalgia, spondylitic degenerative stenosis, and multilevel degenerative disease.  This post-service medical evidence also indicates he was variously treated for and diagnosed with lumbar spine disabilities, including degenerative disc disease and lumbar radiculopathy.

The Veteran testified during his April 2014 Travel Board hearing that he has been told he has "congenital" spinal stenosis.  Generally speaking, a congenital disease or defect is not service connectable as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In VAOPGCPREC 82-90, VA's General Counsel held that service connection may be granted for diseases (though not defects) of congenital, developmental, or familial origin, and indicated that support for this position could be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.


Despite the February 2013 VA examiner's opinion that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, his rationale was limited to discussion of the diagnosis of congenital spinal stenosis, which he also used to discount the opinion furnished by Dr. Lo, noting that Dr. Lo did not discuss this disability.  However, the VA examiner himself failed to discuss the Veteran's additional diagnosis of degenerative disc disease (DDD) of the lumbar spine, which was also diagnosed by the VA examiner and included as a diagnosis in the Veteran's post-service private and VA medical records.  Moreover, the VA examiner failed to address any of the Veteran's other diagnosed disabilities of the cervical spine.  By contrast, Dr. Lo's December 2007 opinion, finding that it was as likely as not that the Veteran's ongoing back and neck problems are a result of the injuries and impact sustained in the fall from the roof of a 2 story building while he was on active duty, was based on both review of the Veteran's service records and his subsequent history of recurrent back and neck problems.  Certainly then, his supporting opinion was as informed as the VA examiner's opinion against these claims, if not more so.  But also supporting the Veteran's claims is the December 2007 statement by a fellow service member attesting to the fact that he witnessed the Veteran experiencing back problems, including pain and spasms, during their service.

In this circumstance the Board must resolve this reasonable doubt in the Veteran's favor and grant these claims for service connection for cervical spine and lumbar spine disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).



ORDER

As there is new and material evidence, the claims of entitlement to service connection for cervical and lumbar spine disabilities are reopened.

But even further, these claims also are granted on their underlying merits.


REMAND

As already alluded to, the Veteran's STRs show that he fell from a 15-to-20 foot building in April 1979, while in service.  His post-service VA medical records show he has been treated for pain, tingling and numbness in his arms.  These records also reflect he was treated for lumbar radiculopathy, peripheral neuropathy in his lower extremities, left lower extremity atrophy, cramping and numbness in his legs, weakness and sensation loss in his legs, and lower extremity motor neuropathy or polyradiculopathy.  The VA medical records further indicate that his bilateral arm and leg disabilities may be due to his cervical and lumbar spine disabilities.  See VA outpatient treatment reports dated in December 2005, June 2009 and December 2010.

This is significant because, in this decision, the Board has determined that the cervical and lumbar spine disabilities are service connected, in particular, the result of that same injury in service.

In addition, based on the medical evidence of record, it is unclear whether the Veteran has a current right elbow disability, that is, separate from the bilateral arm problems already noted above.  A June 2005 private physician's letter, however, indicates the Veteran had developed arthritis in his arms and legs as a result of his 1979 injury in service.  Thus, as no VA examinations have been provided for his claimed right leg disability, right elbow disability or bilateral arm disability, a VA examination and medical nexus opinion are needed to assist in determining whether any diagnosed right leg, right elbow or bilateral arm disability was caused by or related to his service - including whether they were caused or are being aggravated by either his service-connected right ankle disability or his now 
service-connected cervical and lumbar spine disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additionally, as the file reflects that he continues to receive ongoing treatment from VA, and that the most recent VA medical records in the file only date up to December 2013, all more recent records need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially all outstanding VA medical records dated since December 2013.

2.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination.  The claims file, including a complete copy of this decision and remand, are to be made available to and reviewed by the examiner in connection with the examination to assist in determining the nature and etiology of the Veteran's right leg, right elbow and bilateral arm disabilities.

All necessary diagnostic testing and evaluation should be performed, including X-rays and testing for neurological impairment in the upper and lower extremities.

In making this necessary determination of etiology, the examiner must remain mindful that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided since they are based on his firsthand knowledge.  The Board ultimately will also have to assess his credibility, as only then does his lay testimony ultimately have probative value.

In the meantime, the examiner is specifically asked to review the STRs, post-service VA medical records regarding treatment and neurological findings referable to the Veteran's arms and legs, including especially those from December 2005, June 2009 and December 2010, and the June 2005 opinion provided by the private physician.  

The examiner is then asked to answer the following:  

(a).  Please specify the current diagnosis(es) of any identified right leg, right elbow and bilateral arm disabilities.  

(b).  Please then also indicate whether it is as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right leg, right elbow or bilateral arm disabilities were incurred during his active military service from January 1976 to January 1980, or, if involving arthritis, initially manifested within a year of his discharge, so by January 1981, or are otherwise related to any disease, event, or injury during his service, especially the fall from a 15-to-20 foot building in April 1979.

(c).  Further indicate whether it is as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right leg, right elbow or bilateral arm disabilities alternatively were caused OR are being aggravated by his service-connected right ankle, cervical or lumbar spine disabilities, all of which are the result of that same trauma in April 1979 during his service.

*So medical comment is needed concerning all three possibilities, those being direct, presumptive and secondary service connection.

(d).  Regarding the latter, if it is determined the Veteran's right leg, right elbow or bilateral arm disabilities are being aggravated by his service-connected right ankle, cervical or lumbar spine disabilities, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the aggravation since compensation is only payable in this circumstance for the amount of additional disability he has over and beyond that he had prior to the aggravation (regulatory change effective from September 2006).

It is most essential in providing his/her responses that the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinion is responsive to these determinative issues of causation and aggravation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


